Case 1:13-cv-02100-CFC-SRF Document 559 Filed 10/23/18 Page 1 of 1 PageID #: 11206




                                           October 23, 2018




  BY CM/ECF AND HAND DELIVERY

  The Honorable Colm F. Connolly
  United States District Court
  844 N. King Street
  Wilmington, Delaware 19801

         Re:     In re Fisker Automotive Holdings, Inc.
                 Shareholder Litigation
                 D. Del., Civil Action No. 1:13-CV-02100-CFC-SRF

  Dear Judge Connolly:

          On behalf of the parties, I submit herewith the parties’ draft Scheduling Order. The draft
  reflects disagreement that the parties were unable to resolve with regard to paragraph 3.b.

          The draft Scheduling Order submitted herewith includes both Plaintiffs’ proposed language
  for paragraph 3.b. and Defendants’ proposed language.

          Plaintiffs respectfully request that both sides be permitted to submit to the Court, by
  Thursday October 25, 2018, a letter not to exceed two pages setting forth their positions.
  Defendants believe it is inappropriate for the parties to submit such letters, and that the Court made
  its views clear at the October 18 conference.

                                         Respectfully,

                                         /s/ P. Bradford deLeeuw

                                         P. Bradford deLeeuw
                                         (Del. Bar #3569)

  PBD:bjm
  cc:   CM/ECF Service List
